         Case 1:20-cv-10617-WGY Document 363 Filed 01/22/21 Page 1 of 3



                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS

 __________________________________________
                                         )
 MARIA ALEJANDRA CELIMEN SAVINO, )
 and JULIO CESAR MEDEIROS NEVES,         )
                                         )
          Petitioners,                   )
                                         )
            v.                           )               1:20-cv-10617 WGY
                                         )
STEVEN J. SOUZA, Superintendent,         )
                                         )
          Respondent.                    )
_________________________________________)

    RESPONDENT’S MOTION TO DECERTIFY THE CERTIFIED CLASS

      Respondent, by and through undersigned counsel, hereby respectfully moves the

Court to decertify the certified class of “[a]ll civil immigration detainees who are now

held by Respondent[] at the Bristol County House of Corrections and the C. Carlos

Carreiro Immigration Detention Center in North Dartmouth, Massachusetts.” (ECF No.

64 at 29). The grounds for this motion are set forth in the Memorandum in Support of

Respondent’s Motion to Decertify the Certified Class attached thereto. Undersigned

counsel for Respondent conferred in good faith with Petitioners’ counsel on January 20,

2020, and Petitioners’ counsel indicated they would oppose this motion.

DATE: January 22, 2021                Respectfully submitted,

                                      WILLIAM C. PEACHEY
                                      Director

                                      CHRISTINA PARASCANDOLA
                                      Senior Litigation Counsel
                                           1
Case 1:20-cv-10617-WGY Document 363 Filed 01/22/21 Page 2 of 3




                          By: /s/ Michelle M. Ramus
                          MICHELLE M. RAMUS
                          Trial Attorney
                          U.S. Department of Justice, Civil Division
                          Office of Immigration Litigation – DCS
                          P.O. Box 868, Ben Franklin Station
                          Washington, D.C. 20044
                          Tel:    (202) 598-3267
                          Fax: (202) 305-7000
                          Email: Michelle.M.Ramus@usdoj.gov

                          THOMAS E. KANWIT
                          MICHAEL FITZGERALD
                          Assistant United States Attorneys
                          United States Attorney’s Office
                          John J. Moakley U.S. Courthouse
                          1 Courthouse Way, Suite 9200
                          Boston, MA 02210

                          Counsel for Respondent




                              2
     Case 1:20-cv-10617-WGY Document 363 Filed 01/22/21 Page 3 of 3




                             CERTIFICATE OF SERVICE

      I hereby certify that this document filed through the ECF system will be
sent electronically to the registered participants as identified on the Notice of
Electronic Filing.


                                                   /s/ Michelle M. Ramus
DATE: January 22, 2021                             MICHELLE M. RAMUS
